Title: To Alexander Hamilton from George Washington, 15 September 1799
From: Washington, George
To: Hamilton, Alexander


Dear Sir,
Mount Vernon, September 15th: 1799.

Mrs. Washington’s indisposition (being confined eight or ten days) and other circumstances, would not allow me to give your letter of the 9th instant, and the Reports, Journals &c. &c. which accompanied it, an earlier consideration.
Having done this, however, with as much thought as I have been able to bestow, under the circumstances mentioned, I can see no cause (with the limited force which has been enumerated, and which, I presume, is all that can be calculated upon) to differ from you in the disposition of it. Although, at the same time, I shall make some observations thereupon for consideration.
It may be remembered, that, at the time the Secretary of War laid before the General Officers in Philadelphia, the letters of General Wilkinson respecting the propriety (in his Judgment) of placing a considerable force at the Natches, I gave it my decided disapprobation. Inasmuch as it would excite, in the Spaniards, distrust and jealousy of our pacific disposition, would cause an augmentation of force on their part; and so on with both, if our Government would go into the measure, until the thing which was intended to be avoided would, more than probable, be produced—i.e.— hostility. Whereas, keeping that force in the upper Country, besides its looking to all points, and exciting no alarm in any, might, if occasion should require it, either for defence or Offence, descend the stream like lightening, with all its munitions and equipments; which could be accumulated with ease, and without noise, at the upper Posts, and make the surprise more complete.
Although I have said (in effect) that the Corps de reserve, or Army of Observation, should take post at the place you have mentioned—namely—in the vicinity of the Rapids of the Ohio (Louisville);—yet I can see but two reasons which entitle it to be prefered to the present Post above, i.e. Fort Washington, in a geographical point of view:—And these are—that there is no water above the former, that can float large Vessels at all seasons,—And that, by being so much lower down, the passage of the Ohio would be facilitated if an Expedition should descend the Mississippi. In other respects the latter, in my Opinion, has the advantage. 1st. Because it is a Post already established, and would incur no additional expense. 2dly. Because it is more contiguous to Fort Wayne, Detroit, Michilimacanac, and all the Indians on the Lakes, from whom, in that quarter, we have most danger to apprehend. 3dly. Because communications with it (and for the most part by water) are already established. And 4thly. In case of Insurrections above or below, it is equally as well, if not better situated.
Were it not that the Mouth of the Wabash empties itself into the Ohio so low down, and yet above its confluence with Cumberland and Tennessee, I should be inclined to give a position thereabouts the preference of either the Rapids or Fort Washington; because it would command a greater water Inlet towards the Lakes.
But, whether the position for the Corps de reserve be chosen at the Rapids of the Ohio—above—or below—it had better, I conceive, be on the North side of the Ohio than within the State of Kentucky—Thereby impeding more the intercourse between the Army and the Citizens, and guarding against the evils which result from that mixture, and too much familiarity.
I am so far from agreeing with General Wilkinson that Fort Wayne ought to be abolished, that, if I mistake not the place (central between the heads of the Miamis of Lake Erie and the Ohio;—the St. Joseph and the Wabash;) affording good water transportation, with small portages, in every direction, I would pronounce it (were it not for the expence of subsisting Troops there) the most eligible position for the Army of observation of any in that Country. It would be an effectual security against all the Indians who could annoy us in that Region; it would cover our Barrier Posts, on the line between the British and us; and Troops from thence might descend rapidly into the Mississippi by the Wabash.

General Wilkinson, in speaking of Posts along our Southern Frontier, is general; and you only notice Fort Stoddart. But, on an inspection of the Maps, a place presents itself, to my view, as very eligible to occupy; provided the Creek Indians would consent to it. I mean the Apalachicoli—at its confluence with Flint River, where the line of demarkation strikes it.
But, in my opinion, if we had, or could obtain an Engineer of real skill, and attached to the true policy and interest of the United States, he ought to devote his whole time to the investigation of our interior Country; and mark and erect its proper defences; for these, hitherto, have been more the work of chance and local consideration, than national design.
If the harbour of Presque Isle is good, I should think a small Garrison ought to be retained there. It certainly is the best on the American side of Lake Erie; and one there is important; but I see very little use of a Sergeant and 8 privates at Fort Knox. It is either unnecessary, or too small; and Sergeants at a distance rarely conduct well, when they have not the eye of an Officer to inspect their conduct.
There are several references in General Wilkinson’s Report which were not sent. No. 1 appears to have been essential. They are all returned.
By his statement of the mutilated condition of the Troops, and present disposition of them, there must have been most horrible mismanagement somewhere. A corrective is, indeed, highly necessary. The practise of furloughing Officers, and then renewing the furloughs from time to time, is extremely injurious to the Service, and ought to be discontinued on ordinary occasions.
And that of frittering the Army into small Garrisons, is, if possible, worse. It will never be respectable where these evils exist; and until it can be more concentrated, and Garrisons frequently releived by detachments from the main body, discipline will always be lax, and impositions on the public will prevail.
If the British are resolved to keep up armed Vessels on the lakes, I presume it will be expedient for us to do the same; but in time of peace a better way, in my opinion, is, for neither to have any. In case of a rupture, or the appearance of one, with that nation, there can be no doubt of our arming on those waters much more expeditiously than they would be able to do.
I have now gone over the material points in your letter and General Wilkinson’s Report; but, as I mentioned before, it has been done under circumstances unfavorable to minute investigation or mature deliberation, and my sentiments, where differing from you, given more for consideration than decision. Should anything of importance on this subject, not noticed here, occur to me, I shall not fail to communicate it to you; for the measures now taken with respect to guarding our Frontiers and interior Country ought to be such as will be permanent and respectable.
With very great regard,   I am, Dear Sir,   Your most Obedt. Servant
Go: Washington
Major General Alexander Hamilton

